DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 9, and 11–24 is/are pending.
Claim(s) 2–8 and 10 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 June 2022 was filed after the mailing date of the final Office Action on 24 May 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 9, 11–13, and 16–24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2014/0057180 A1).
Regarding claim 1, Iwasaki discloses a negative electrode active material (4) comprising:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 9, Iwasaki discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the core portion (1) has a particulate shape, a layered shape, or a three-dimensional shape (FIG. 1, [0046]).
Regarding claim 11, Iwasaki discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the covering portion (2) covers the core portion (1) as a whole (FIG. 1, [0041]).
Regarding claim 21, Iwasaki discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the average thickness ranges from 1 nm to 20 nm (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 3 nm to 5 nm, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 22, Iwasaki discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the phosphoric acid-containing compound and at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound (3) are contained together in at least one layer of the covering portion (2, [0030]).
Regarding claim 23, Iwasaki discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the phosphoric acid-containing compound is Li3PO4 (see Li3PO4, [0037]).
Regarding claim 24, Iwasaki discloses all claim limitations set forth above, but does not explicitly disclose a negative electrode active material:
wherein the Li3PO4-Li4SiO4-based mixed glass is formed from a sputtering method.
However, the instant application discloses the covering portion may also be formed by a liquid-phase method (see liquid phase method, [0050]). Iwasaki discloses the covering portion is formed by a liquid-phase method (see liquid-phase method, [0042]).
It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the covering portion as recited in claim 24 is the same as the covering portion disclosed by Iwasaki, as set forth above, the claim is unpatentable even though the covering portion of Iwasaki was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 12, Iwasaki discloses a negative electrode (10) comprising a negative electrode active material (4, [0030]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 13, Iwasaki discloses a battery (20) comprising a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 16, Iwasaki discloses a battery pack comprising a battery (20); and a control unit configured to control the battery (see apparatuses, [0002]), the battery comprises a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 17, Iwasaki discloses an electronic device comprising a battery (20), wherein the electronic device receives power supply from the battery (see apparatuses, [0002]), wherein the battery comprises a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 18, Iwasaki discloses an electrically driven vehicle comprising a battery (20); a converter configured to receive power supply from the battery and convert the power into a driving force of the vehicle; and a controller configured to perform information processing on vehicle control based on information on the battery (see electric automobile, [0002]), the battery comprises a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 19, Iwasaki discloses a power storage apparatus comprising a battery (20), wherein the power storage apparatus supplies power to an electronic device connected to the battery (see apparatuses, [0002]), wherein the battery comprises a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 20, Iwasaki discloses a power system comprising a battery (20), wherein the power system receives power supply from the battery (see apparatuses, [0002]), wherein the battery comprises a negative electrode (12) containing a negative electrode active material (4); a positive electrode (11); and an electrolyte (13, [0060]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see SiO, [0045]); and
a covering portion (2) covering at least a part of a surface of the core portion (1, [0030]),
wherein the covering portion (2) contains a phosphoric acid-containing compound (see Li3PO4, [0037]),
wherein the phosphoric acid-containing compound is represented by Formula (I) (see Li3PO4, [0037]):
LizPxOy … (I) (see Li3PO4, [0037])
where z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0037]),
wherein the core portion contains at least one of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy, or combinations thereof (see SiO, [0045]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass  (see Li3BO3-Li4SiO4-Li3PO4-Li4SiO4, [0037]),
wherein the covering portion is a thin film having an average thickness of 1 nm or more and 20 nm or less (see thickness, [0041]).
Although Iwasaki does not explicitly disclose a range of 8 nm or less, Iwasaki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2014/0057180 A1) as applied to claim(s) 13 above, and further in view of Shibuya et al. (US 2001/0053485 A1, hereinafter Shibuya).
Regarding claims 14 and 15, Iwasaki discloses all claim limitations set forth above, but does not explicitly disclose a battery:
wherein the electrolyte contains an electrolytic solution;
wherein the electrolytic solution contains fluoroethylene carbonate.
Shibuya discloses a battery comprising an electrolyte containing fluoroethylene carbonate to improve the charging and discharging efficiency without deteriorating the low temperature performance (see fluorine substituted ethylene carbonate, [0098]). Iwasaki and Shibuya are analogous art because they are directed to batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte of Iwasaki with the fluoroethylene carbonate as taught by Shibuya in order to improve the charging and discharging efficiency without deteriorating the low temperature performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 11–24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchida (US 2012/0052396 A1) discloses a covering portion (6) containing a Li3PO4-Li4SiO4-based mixed glass  (see  Li3PO4-Li4SiO4, [0066]).
Tsuchida (US 2013/0260258 A1) discloses a covering portion (3) containing a Li3PO4-Li4SiO4-based mixed glass  (see  Li3PO4-Li4SiO4, [0103]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725